[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR JUDGMENT (NONSUIT) (#118)
The court finds that the 2nd Revised Complaint (#117) does not comply with the specifications of the Request to Revise (#113) as ordered by this court in its Memorandum of Decision Re: Defendants' Motion for NonSuit (#115.50). The plaintiffs shall comply in every respect with all revisions requested by the Request to Revise (#113) and more recently set forth in the Motion for Judgment (Nonsuit) (#118) on or before August 10, 2001. Unless a fully compliant Revised Complaint is filed on or CT Page 10214 before that date, the Motion for Judgment (Nonsuit) (#118) will be granted upon the filing of the appropriate motion by the defendants.
It is so ordered.
BY THE COURT
Arena, J.